United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 28, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60751
                          Summary Calendar


ARIF SABZALI MAREDIA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 986 224
                        --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Arif Sabzali Maredia seeks review of the decision of the

Board of Immigration Appeals (BIA) denying his request for

asylum, withholding of removal, and relief under the Convention

Against Torture.   Maredia, a native and citizen of India, asserts

that he faces persecution and torture in India because he is

Muslim.

     Under the substantial evidence standard of review, Maredia

must “set forth evidence so compelling that no reasonable

factfinder could fail to find the requisite elements.”

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60751
                                -2-

Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 352 (5th Cir. 2002)

(internal quotation and citation omitted).   Maredia has failed to

meet this standard.

     Maredia’s claims are based primarily on anti-Muslim violence

in Maredia’s home state of Gujarat in February 2002 following the

burning of a train.   He also points to general tension between

Hindus and Muslims and some reports of persecution and torture.

     Although there was evidence that Gujarat officials either

ignored or actively participated in the violence following the

February 2002 incident, and although there is evidence of ongoing

tension between Muslims and Hindus, the evidence does not compel

the conclusion that Maredia suffered past persecution.     Notably,

the immigration judge (IJ) found Maredia’s testimony regarding

alleged attempts by Hindu fundamentalists to locate him to lack

credibility, a determination that is entitled to great deference.

See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).

     As for a well-founded fear of future persecution, Maredia

did not show that he had been or was likely to be singled out

based on his Muslim beliefs, nor does the evidence compel the

conclusion that there is a pattern or practice of persecution

generally against Muslims sufficient to support an objectively

reasonable fear that Maredia would face such persecution.     See

Zhao v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005).     As Maredia

cannot meet the standard for asylum, he likewise cannot meet the
                            No. 04-60751
                                 -3-

higher standard for withholding of removal.    See Efe, 293 F.3d at

906.

       Finally, with respect to his claims under the Convention

Against Torture, Maredia failed to demonstrate that it is more

likely than not that he would face torture as that term is

defined.    See 8 C.F.R. § 1208.18(a)(1); Efe, 293 F.3d at 907.

       For the foregoing reasons, we DENY the petition for review.